NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30004

                Plaintiff-Appellee,             D.C. No. 2:13-cr-00052-WFN-1

 v.
                                                MEMORANDUM*
MAXWELL DELVON JONES, AKA
Money,

                Defendant-Appellant.

                  Appeal from the United States District Court
                     for the Eastern District of Washington
                 Wm. Fremming Nielsen, District Judge, Presiding

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Maxwell Delvon Jones appeals from the district court’s judgment and

challenges the sentence of twelve months and one day, to be followed by 24

months of supervised release, imposed following revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Jones contends that the district court procedurally erred by failing to

calculate the Guidelines range. We review for plain error, see United States v.

Dallman, 533 F.3d 755, 761 (9th Cir. 2008), and conclude that there is none. The

undisputed Guidelines range was calculated in the revocation petition, and defense

counsel referenced that range during the sentencing hearing. On this record, Jones

has not shown a reasonable probability that he would have received a different

sentence had the district court expressly calculated the Guidelines range. See id. at

762.

       Jones also argues that the sentence is substantively unreasonable because it

does not adequately reflect his drug addiction and fails to give him credit for

cooperating with local law enforcement. The below-Guidelines sentence is

substantively reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors and

the totality of the circumstances. See Gall v. United States, 552 U.S. 38, 51

(2007). Moreover, contrary to Jones’s contention, the record reflects that the

district court based the sentence on only proper factors, including Jones’s breach of

the court’s trust. See United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir.

2007).

       AFFIRMED.




                                           2                                      20-30004